                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

PABLO SUASTEGUI VEGA,

                   Plaintiff,                            8:19-CV-189

vs.
                                                 ORDER TO SHOW CAUSE
KEVIN MCALEENAN, Acting
Secretary of Homeland Security, et
al.,

                   Defendants.


      The plaintiff, Pablo Suastegui Vega, has filed a petition (filing 27) for a
writ of habeas corpus, asking the Court to order the defendants to either
release him from custody or provide him with an individualized bond hearing.
See filing 28. The defendants have filed a motion to dismiss (filing 30) that
addresses the demand for a bond heading in Suastegui Vega's complaint, but
does not address the arguments presented in support of that demand in
Suastegui Vega's petition or supporting brief.
      The Court is unable to definitively determine, on the face of Suastegui
Vega's petition, whether he is entitled to relief. Accordingly, because the Court
cannot say that he is not entitled to relief, the Court must issue a writ or order
to show cause. See 28 U.S.C. § 2243. Pursuant to § 2243, the order shall be
directed to the petitioner's custodian, and "shall be returned within three days
unless for good cause additional time, not exceeding twenty days, is allowed."
      Suastegui Vega's petition presents important and legally complex issues.
The Court finds that the legal issues presented by the petition require
measured and informed judgment, establishing good cause to proceed
deliberately. The Court will, therefore, order the custodian—ICE Field Office
Director Peter Berg, see filing 32 at 35—to respond to Suastegui Vega's petition
on or before September 11, 2019,1 particularly addressing the arguments
advanced in Suastegui Vega's brief.


         IT IS ORDERED that ICE Field Office Director Peter Berg shall
         respond to Suastegui Vega's petition for writ of habeas corpus
         (filing 27) on or before September 11, 2019, showing cause why a
         writ should not issue.


         Dated this 19th day of August, 2019.


                                                  BY THE COURT:



                                                  John M. Gerrard
                                                  Chief United States District Judge




1   The government should take note that, in the absence of agreement from Suastegui Vega's
counsel, § 2243 would preclude any extension of this deadline.


                                            -2-
